In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commission for the Town of Clarkstown dated June 7, 2002, which, after a hearing, terminated the petitioner’s position as a police officer in the Town of Clarkstown, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Nelson, J.), dated September 12, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, and the determination is annulled.
The Rockland County Police Act provides that “charges shall not be brought more than sixty days after the time when the facts upon which such charges are based are known to the town board” (see Rockland County Police Act § 7). In this proceeding, the misconduct took place on February 1, 1999, the respondent became aware of the misconduct on February 24, 1999, but did not file charges against the petitioner until September 8, 1999. Thus, the respondent failed to comply with the limitations period. Therefore, the judgment must be reversed, the petition granted, and the determination is annulled.
*443In light of our determination, we need not reach the petitioner’s remaining contentions. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.